Holmes, J.,
concurring in syllabus and judgment. I concurred in the syllabus and judgment in State v. Thomas (1981), 66 Ohio St. 2d 518, 20 O.O. 3d 424, 423 N.E. 2d 137, in which a unanimous court denied expert testimony on the so-called “battered wife syndrome” or “battered woman syndrome.” As clearly set forth in the syllabus of Thomas, there were four bases for our decision that such testimony was inadmissible. Today, the majority overrules only the third such enumerated basis, and I join in the majority’s holding “that the battered woman syndrome has gained substantial scientific acceptance to warrant admissibility in evidence.”
I write separately, however, to emphasize that the other limitations enumerated in Thomas on the admissibility of this type of testimony still remain. Of especial importance to the case before us, general expert testimony as to this “syndrome” should be admitted only in connection with testimony of a clinical psychiatrist or psychologist who has in fact examined the defendant, which states that the defendant herself was a battered woman. Expert testimony regarding battered women in general or concerning only the syndrome itself would be wholly “irrelevant and immaterial to the issue of whether defendant acted in self-defense at the time of the shooting.” Thomas, supra, at syllabus.3 The record before us here indicates that defendant’s proffer was limited to expert testimony regarding the two components of the syndrome *221itself. No proffer was made of expert testimony that defendant Koss was herself a battered woman, or that the syndrome was in any way relevant to defendant’s conduct in the killing of her husband.4
I also wish to stress the point made in paragraph three of the syllabus of today’s decision, which point goes both to relevance of expert testimony in a given case, as well as to whether the prejudicial impact of admitting such testimony outweighs its probative value. The battered woman syndrome we recognize today does not establish a new defense to or justification for the killing of an abusive husband or lover. The battered woman syndrome is not a defense in itself, and does not — standing alone — excuse the defendant. State v. Kelly (1982), 33 Wash. App. 541, 655 P. 2d 1202, reversed on other grounds (1984), 102 Wash. 2d 188, 685 P. 2d 564; State v. Leidholm (N.D. 1983), 334 N.W. 2d 811.
“Most battered woman’s defense cases involve situations in which the defendant was not, in fact, in imminent danger of death or serious bodily harm at her victim’s hands. The defense relies on persuading the jury that defendant suffered from an identifiable psychological syndrome that caused her to assess the dangerousness of the situation in a different manner than an average, ordinary person — including a woman who does not suffer from battered woman syndrome. In other words, acquittal is dependent upon proving that defendant had * * * a disability that caused a mistaken, but reasonable, belief in the existence of circumstances that would justify self-defense. It is a theory of excuse rather than of justification. Because defendant responded to internal and external coercive pressures, for which she was not responsible but which were created by her social reality as a battered woman, she is not to blame for her conduct. A person who did not suffer from battered woman syndrome, however, would be culpable under identical external circumstances. * * *” (Emphasis added; footnotes omitted.) Rosen, The Excuse of Self-Defense: Correcting A Historical Accident On Behalf Of Battered Women Who Kill (1986), 36 Amer. U.L. Rev. 11, 43. The grave danger, in my view, posed by stating that a battered woman who kills her abuser is justified in doing so is that such conduct may be in some manner encouraged. Id. at 44.
I would also caution trial courts to carefully weigh the prejudicial impact of such expert testimony, pursuant to Evid. R. 403(B), in cases where its relevance is less than clear. A real danger for abuse exists, in my view, in that the battered woman syndrome may be used to divert the jury’s attention to the prior bad acts and alleged bad character of the “battering husband.”
“In defining the defendant as a battered woman, the expert would necessarily identify the deceased as a battering husband and highlight the years of abuse which the accused suffered at her spouse’s hands. Both the character and the conduct of the deceased would be described, interpreted, and defined through the vehicle of scientific testimony. The jury’s attention would in this manner be deflected from the responses of the ac-*222eased at the time of the homicide to the general bad character and repeated acts of misconduct of the deceased at times far removed from the homicide. Imbued with the ‘aura of infallibility’ typically ascribed to expert witnesses, and benefiting from the tendency of scientific testimony to be exceptionally persuasive, the effect of the expert’s testimony could thus be to enhance the relevance of conclusions that are not germane to a claim of lawful justification.” (Footnote omitted.) Acker & Toch, Battered Women, Straw Men, and Expert Testimony: A Comment on State v. Kelly (1985), 21 Crim. L. Bull. 125, 146-147.
I have considerable empathy with those women who are physically abused by their husbands or the men in their lives, and this court should extend to them every reasonable opportunity to present every legal defense available within the realm of our evidentiary process. Thus, with the aforestated caveats, I am able to concur in today’s syllabus and judgment.
Moyer, C.J., and Sweeney, J., concur in the foregoing opinion.

 See, e.g., State v. Anaya (Me. 1981), 438 A. 2d 892 (expert testimony relevant to defendant’s behavior and perception at time of killing because testimony gave the jury reason to believe that defendant’s conduct was consistent with self-defense); State v. Kelly (1984), 97 N. J. 178, 478 A. 2d 364 (expert testimony relevant to objective reasonableness and honesty of defendant’s belief that deadly force was necessary); State v. AUery (1984), 101 Wash. 2d 591, 682 P. 2d 312 (admitting expert testimony to explain why a battered woman remains in an abusive relationship and why defendant perceived herself in imminent danger at time of shooting). See, also, Smith v. State (1981), 247 Ga. 612, 277 S.E. 2d 678 (admitting expert evidence regarding battered women in general).


 See Buhrle v. State (Wyo. 1981), 627 P. 2d 1374 (excluding expert testimony because, inter alia, defendant’s behavior did not fit into pattern of battered woman syndrome).